DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 & 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “wherein the weight of the first neural network and the second neural network is updated while being mutually shared, such that the sameness evaluation unit outputs an evaluation indicating high sameness” (claim 2, lines 2-6; claim 6, lines 2-6; claim 7, lines 2-6) and “wherein the weight of the first neural network and the second neural network is updated while being mutually shared, such that the sameness evaluation unit outputs an evaluation indicating low sameness” (claim 2, lines 11-14; claim 6, lines 14-17; claim 7, lines 16-19) are unclear as to how or whether the updating operation and the evaluation indicating high or low sameness are related to and/or conditional upon one another.
The phrase “two 3-dimensional point cloud datasets generated from different 3-dimensional shapes” (claim 2, lines 15-17; )  is unclear as to whether it refers to “different” shapes that are different from each other or different from the previously recited “a same 3-dimensional shape”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, & 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tran (US 20190066373) in view of Sun (US 20200057778).
With respect to claim 1, Tran discloses:
Claim 1: A point cloud data (see secondary reference below) sameness estimation apparatus for estimating sameness of objects (Tran Abstract and paragraph 0059, estimation of correspondence of two images) that are sources of two 3-dimensional point cloud datasets (see secondary reference below), comprising:
a point cloud data (see secondary reference below) acquisition unit configured to acquire first point cloud data (see secondary reference below) and second point cloud data (see secondary reference below) including 3-dimensional point cloud data (see secondary reference below) (Tran paragraph 0059 and Figure 2, acquiring image data of first and second images);
a first neural network configured to output a first point cloud data feature, with information about the first point cloud data as an input into the first neural network (Tran paragraph 0059, first image provided to first hierarchical feature extractor having CNN (convolutional neural network) layers);
a second neural network configured to output a second point cloud data (see secondary reference below) feature, with information about the second point cloud data (see secondary reference below) as an input into the second neural network (Tran paragraph 0059, second image provided to second hierarchical feature extractor having CNN (convolutional neural network) layers); and
a sameness evaluation unit configured to output an evaluation about sameness of the first point cloud data (see secondary reference below) and the second point cloud data (see secondary reference below), based on the first point cloud data (see secondary reference below) feature and the second point cloud data (see secondary reference below) feature (Tran paragraph 0059, estimation of correspondence of two images from image feature data),
wherein a weight is mutually shared by the first neural network and the second neural network (Tran paragraph 0059, CNN hierarchical feature extractors share weights).
Tran does not expressly disclose the use of 3D point cloud data for characterizing an image.
Sun discloses (Sun paragraph 0068, point cloud image data) representation of an image as a point cloud.
Tran and Sun are combinable because they are from the field of determining object positioning (Tran Abstract, determine object position, Sun Abstract, determine object pose).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to process the image data of Tran as a point cloud.
The suggestion/motivation for doing so would have been to process image data in a standard 3D format.
Therefore, it would have been obvious to combine Tran with Sun to obtain the invention as specified in claim 1.
Applying these teachings as they are applied to claim 1 above to claims 5 & 8:
Claim 5: The point cloud data sameness estimation apparatus according to claim 1 (see above), wherein the information about the first point cloud data and the information about the second point cloud data are each 3-dimensional point cloud data (Sun paragraph 0068, 3D point cloud image data).
Claim 8: A point cloud (Sun paragraph 0068, point cloud image data) data sameness estimation system (Tran Abstract and paragraph 0059, estimation of correspondence of two images) comprising:
a measuring device configured to measure an object and generate 3-dimensional data (Sun paragraph 0068, point cloud image data generated from object image and depth data); and
a point cloud data sameness estimation apparatus for estimating sameness of objects that are sources of two 3-dimensional point cloud datasets (Tran Abstract and paragraph 0059, estimation of correspondence of two images; Sun paragraph 0068, point cloud image data),
wherein the point cloud data sameness estimation apparatus includes:
a point cloud data acquisition unit configured to acquire first point cloud data and second point cloud data including 3-dimensional point cloud data (Tran paragraph 0059 and Figure 2, acquiring image data of first and second images);
a first neural network configured to output a first point cloud data feature, with information about the first point cloud data as an input into the first neural network (Tran paragraph 0059, first image provided to first hierarchical feature extractor having CNN (convolutional neural network) layers);
a second neural network configured to output a second point cloud data feature, with information about the second point cloud data as an input into the second neural network (Tran paragraph 0059, second image provided to second hierarchical feature extractor having CNN (convolutional neural network) layers); and
a sameness evaluation unit configured to output an evaluation about sameness of the first point cloud data and the second point cloud data, based on the first point cloud data feature and the second point cloud data feature (Tran paragraph 0059, estimation of correspondence of two images from image feature data), and wherein
a weight is mutually shared by the first neural network and the second neural network (Tran paragraph 0059, CNN hierarchical feature extractors share weights).
Allowable Subject Matter
Claims 2-4 & 6-7, insofar as they are understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 2 (and dependent claims 3-4), the art of record does not teach or suggest the recited updating of the first and second neural networks such that the sameness evaluation unit outputs a high sameness evaluation in a case of information about a same cloud dataset being input to first and second neural networks as first training data and in a case of information about different shape 3D point cloud datasets being input to first and second neural networks as second training data in conjunction with the recited point cloud sameness estimation arrangement in which first and second neural networks output first and second point cloud data features, a sameness is evaluated, and a weight is shared by the first and second neural networks.
With respect to claim 6, the art of record does not teach or suggest the recited updating of the first and second neural networks such that the sameness evaluation unit outputs a high sameness evaluation in a case of information about an untilted or limited tilt cloud dataset being input to first and second neural networks as first training data and in a case of information about tilted shape 3D point cloud datasets being input to first and second neural networks as second training data in conjunction with the recited point cloud sameness estimation arrangement in which first and second neural networks output first and second point cloud data features, a sameness is evaluated, and a weight is shared by the first and second neural networks.
With respect to claim 7, the art of record does not teach or suggest the recited updating of the first and second neural networks such that the sameness evaluation unit outputs a high sameness evaluation in a case of information about an unvaried or limited variation cloud dataset being input to first and second neural networks as first training data and in a case of information about varied shape 3D point cloud datasets being input to first and second neural networks as second training data in conjunction with the recited point cloud sameness estimation arrangement in which first and second neural networks output first and second point cloud data features, a sameness is evaluated, and a weight is shared by the first and second neural networks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yan, Jun, Lu, Klokov, and Duan disclose examples of image analysis and similarity detection.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663